TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00215-CV




                              In re Noble Capital Servicing, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator Noble Capital Servicing, LLC has filed a petition for writ of mandamus.

See Tex. R. App. P. 52.1. On the Court’s own initiative, we temporarily stay the provision of the

trial court’s March 14, 2022 order setting a 45-day deadline for Relator to specifically perform

certain obligations pending further order of this Court. See id. R. 52.10(b). No other provision

of the trial court’s order nor any proceedings in the trial court are stayed. The Court orders

the real parties in interest to file responses to the petition for writ of mandamus on or before

May 2, 2022.

               It is ordered on April 22, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith